DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 24, 27 and 28 are presented for examination. Claims 1 - 24, 27 and 28 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character Element “3” has been used to designate both real-time database and local models. According to page 25, line 16 of the specification, local models should be designated as step 5 instead of step 3  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3, line 2 recites “should not change”, but it is recommended the phrase recites “is not changed” or “does not change” to indicate the flow parameter actually does not change. Reciting “should not change” does not provide that the value is not actually supposed to change during the steady state interval, merely reciting along the lines that there is the value is expected not to change or hoping the value does not change during the interval.  Appropriate correction is required.

7 is objected to because of the following informalities: Claim 7, line 4 recites “wherein the linear line as a constant term and a linear term and the quadratic line will have a constant term, a linear term and a quadratic term”, but it is recommended that the phrase recites “wherein the linear line as a constant term and a linear term and the quadratic line . Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11, lines 1 - 3 recites “wherein the method is repeated and/or carried out continuously in order to allow on-going assessment of the flow network”, but it is recommended that the phrase recites “wherein the method is repeated and/or carried out continuouslys of the flow network”, to positively recite the on-going assessments are being performed. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12, line 4 recites “the measured data referenced above”, but it is recommended that the phrase “referenced above” is amended out of the claim, as it is not necessary language for the claim, especially since “the measured data” is already referring back to “gathering data measured” recited in line 2. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14, lines 4 - 5 recites “these statistics”, but it is recommended that the phrase recites “the statistics” to provide more consistent claim language with regards to antecedent basis with the statistics extracted in line 4. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Claim 18, line 2 recites “points are any means capable of applying a controlled adjustment to the flow network”, but it is recommended that the phrase recites “points apply a controlled adjustment to the flow network” to positively recite the step is being performed in the claim. Appropriate correction is required.

19 is objected to because of the following informalities: Claim 19, line 2 recites “parameter(s) measured are any parameter that is affected by adjustments”, but it is recommended that the phrase recites “parameter(s) measured are parameters affected by adjustments” to provide consistent claim language. Appropriate correction is required.

Claim 24 is objected to because of the following informalities: Claim 24, lines 1 - 2 recites “which may for example comprise”, but it is recommended that the phrase recites “which comprise” to positively recite the data obtained in claim 1 includes a compact data table. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 22, 24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "some" in claims 1 and 22 is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claims how many of the steady state intervals identified are represented by the extracted statistical data. There does not appear to be a standard for ascertaining the requisite degree with regards to the .
Suggested language: Remove the phrase “some or all” and leave the phrase “extracting statistical data representative of the steady state intervals identified…”

Dependent claims 2 - 21, 24, 27 and 28 are rejected due to inherited claim deficiencies of claim 1.

The terms "considerably" in claim 3 is a relative term which renders the claim indefinite.  The term "considerably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 3, lines 2 - 3 recites “an expected average value of the flow parameter(s) should not change considerably”, but it is unclear from the claim and specification how much the flow parameters can change in value and still be deemed as not changing considerably. The phrase including the term “considerably” is unclear and renders the claim vague and indefinite.
Suggested language: Remove the term “considerably”.

Dependent claim 4 is rejected due to inherited claim deficiencies of claim 3.

Regarding claim 4, line 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Based on the language of the claim, the term “preferably” reads similar to “for example”, and it is not clear of the limitation following, which recites “not more than 5%” is part of claim 4 or not.  See MPEP § 2173.05(d).
Suggested Language: It is unclear if the application would prefer the 5% or 10% value for the claim. Once the value is determined, there could be a suggestion for the language.

Regarding claim 10, line 2, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Based on the language of the 
Suggested language: Positively recite the use of both historical and live data.

Regarding claim 12, lines 3 - 4, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Based on the language of the claim, the term “optionally” reads similar to “for example”, and it is not clear of the limitation following, which recites “gathering data obtained by a use of observers in relation to the measured data referenced above” is part of claim 10 or not.  See MPEP § 2173.05(d).
Suggested language: Remove the term “optionally” for the limitation to clarify the phrase recited afterwards is a part of the claim.

Regarding claim 13, line 2, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Based on the language of the claim, the term “optionally” reads similar to “for example”, and it is not clear of the limitation following, which recites “storing the data” is part of claim 10 or not.  See MPEP § 2173.05(d).
Suggested language: Remove the term “optionally” for the limitation to clarify the phrase recited afterwards is a part of the claim.

Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Suggested language: Remove “such as” in both lines 2 and 3, and replace the term with “comprising” in both lines 2 and 3 of the claim.

Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Suggested language: Remove “such as” in line 3, and replace the term with “including”.

Claim 18, line 4 recites “and so on”, but it is unclear what is meant by “and so on”. The phrase is unclear and renders the claim vague and indefinite.
Suggested language: Remove “and so on” from the claim.

Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Suggested language: Remove “such as” in line 3, and replace the term with “including”.

Claim 19 recites “certain components”, but it is unclear which components are “certain” components.
Suggested language: Remove “certain” from the claim.

Claim 19, line 4 recites “the flow”, but it is unclear if this is in reference to flow parameters, flow rate, or flow level. The phrase is unclear and renders the claim vague and indefinite.
Suggested language: Since it is unclear which of the flow parameter, flow rate, or flow level is supposed to be referred to with regards to “the flow”, there cannot be an accurate suggestion of the language to use.

Regarding claim 22, line 8, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Based on the language of the claim, the term “optionally” reads similar to “for example”, and it is not clear of the limitation following, which recites “extracting statistical data…” is part of claim 22 or not.  See MPEP § 2173.05(d).
Suggested language: Remove the term “optionally” for the limitation to clarify the phrase recited afterwards is a part of the claim.

Regarding claim 22, line 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Based on the language of the 
Suggested language: Remove the term “preferably” for the limitation to clarify the phrase recited afterwards is a part of the claim.

Regarding claim 24, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Suggested language: Remove the term “for example” for the limitation to clarify the phrase recited afterwards is a part of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

Claims 1 - 3, 9 - 13, 16 - 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PG Pub 2014/0207430 A1), hereinafter “Li”, and further in view of Yusti et al. (U.S. PG Pub 2010/0023269 A1), hereinafter “Yusti”.

As per claim 1, Li discloses:
a method for assessment of an oil and gas flow network (Li, paragraphs [0016] - [0017] discloses a simulation model used to simulate the flow in an oil and production system in a geologic environment, and modeling a network that includes sub-networks with nodes, segments, and branches )

the method comprising (1) gathering historical data and/or live data relating to a status of multiple control points at different branches within the flow network (Li, paragraph [0039] discloses obtaining data from sensors as well as collecting historical data, and paragraphs [0041] - [0042] adds historical and real time that can be used in a network simulator to solve hydrocarbon flow rates through a wellbore and a network of pipelines.)


and to one or more flow parameter(s) of interest in one or more flow path(s) of the flow network (Li, paragraphs [0037] - [0038] discloses parameters obtained from measurements of fluid flowing through the network)

Li does not expressly disclose:
(2)    identifying time intervals in the data during which the control points and the flow parameter(s) are in a steady state; and
(3)    extracting statistical data representative of some or all steady state intervals identified in step (2) to thereby represent the original data from step (1) in a compact form.

Yusti however discloses:
(2)    identifying time intervals in the data during which the control points and the flow parameter(s) are in a steady state (Yusti, paragraph [0093] discloses time intervals in the measured data collected from monitored wells, in which the measurement data is used to determine the operating state, with paragraph [0097] adding data collection includes well and reservoir parameters, as well as rate and phase values for wells and timestamps providing the time and date for the measurements, and paragraph [0104] adds steady states determined from rate and phase values over a time period, based on temperature and pressure measurements applied to well models)

(3)    extracting statistical data representative of some or all steady state intervals identified in step (2) to thereby represent the original data from step (1) in a compact form (Yusti, paragraph [0106] discloses a measured parameter in which its value does not change more than a threshold amount, indicating the previous rate and phase values are value (as they are stored as a new entry with the same values as the previous phase and rate values), along with the time stamp value of the measured rate and phase values. The parameters from the previous measurements to the newer measurements with little change in values at a time stamp of its measurement is interpreted as a steady state of the values at the intervals.) 
Additionally, Yusti, paragraph [0108] - [0109] discloses data collected to generate rate and phase results from well models selected based on the operating state of the well, and the choke and well models are evaluated with measured data, for example in Table 1 which is directed to phase and rate data with regards to a production choke valve (par. [0074]).

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

As per claim 22, Li discloses:
a method of assessment of an oil and gas flow network (Li, paragraphs [0016] - [0017] discloses a simulation model used to simulate the flow in an oil and production system in a geologic environment, and modeling a network that includes sub-networks with nodes, segments, and branches )

the method comprising (1) gathering historical data and/or live data relating to a status of multiple control points at different branches within the flow network (Li, paragraph [0039] discloses obtaining data from sensors as well as collecting historical data, and paragraphs [0041] - [0042] adds historical and real time that can be used in a network simulator to solve hydrocarbon flow rates through a wellbore and a network of pipelines.)
and to one or more flow parameter(s) of interest in one or more flow path(s) of the flow network (Li, paragraphs [0037] - [0038] discloses parameters obtained from measurements of fluid flowing through the network.)
Li does not expressly disclose:
(2)    identifying time intervals in the data during which the control points and the flow parameters are in a steady state; and
(3)    optionally, extracting statistical data representative of some or all steady state intervals identified in step (2) to thereby represent the original data from step (1) in a compact form;
determining relationships between the status of the control point(s) and the flow parameter(s) by generating one or more local model(s) for a system based on the status of the control point(s) and the flow parameter(s) as well as steady state production intervals; and
preferably, using said relationships in an assessment of factors relating to performance of the flow network.
Yusti however discloses:
(2)    identifying time intervals in the data during which the control points and the flow parameters are in a steady state (Yusti, paragraph [0093] discloses time intervals in the measured data collected from monitored wells, in which the measurement data is used to determine the operating state, with paragraph [0097] adding data collection includes well and reservoir parameters, as well as rate and phase values for wells and timestamps providing the time and date for the measurements, and paragraph [0104] adds steady states determined from rate and phase values over a time period, based on temperature and pressure measurements applied to well models)
(3)    optionally, extracting statistical data representative of some or all steady state intervals identified in step (2) to thereby represent the original data from step (1) in a compact form (Yusti, paragraph [0106] discloses a measured parameter in which its value does not change more than a threshold amount, indicating the previous rate and phase values are value (as they are stored as a new entry with the same values as the previous phase and rate values), along with the time stamp value of the measured rate and phase values. The parameters from the previous measurements to the newer measurements with little change in values at a time stamp of its measurement is interpreted as a steady state of the values at the intervals. )
Additionally, Yusti, paragraph [0108] - [0109] discloses data collected to generate rate and phase results from well models selected based on the operating state of the well, and the choke and well models are evaluated with measured data, for example in Table 1 which is directed to phase and rate data with regards to a production choke valve (par. [0074]).
determining relationships between the status of the control point(s) and the flow parameter(s) by generating one or more local model(s) for a system based on the status of the control point(s) and the flow parameter(s) as well as steady state production intervals (Yusti, paragraph [0099] discloses using the collected measurement data to obtain well models, based on the operating state of the well and the characteristic of the production field of the well, and paragraph [0100] adds determining the operating state includes choke value positions and determining any changes in pressure and temperature measurements over time.)
preferably, using said relationships in an assessment of factors relating to performance of the flow network (Yusti, paragraph [0132] discloses rate and phase calculation results validated periodically and data on tests to calibrate models, and paragraph [0133] discloses periodic flow tests used to calibrate predictive models to reflect the performance and status of wells in a reservoir, including anomalous well performance according to paragraph [0166].)
Paragraph 13 provides an example of the producing field network.
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

As per claim 23, Li discloses:
a method for assessment of an oil and gas flow network (Li, paragraphs [0016] - [0017] discloses a simulation model used to simulate the flow in an oil and production system in a geologic environment, and modeling a network that includes sub-networks with nodes, segments, and branches.)

the method comprising gathering historical data and/or live data relating to a status of multiple control points at different branches within the flow network (Li, paragraph [0039] discloses obtaining data from sensors as well as collecting historical data, and paragraphs [0041] - [0042] adds historical and real time that can be used in a network simulator to solve hydrocarbon flow rates through a wellbore and a network of pipelines.)

(Li, paragraphs [0037] - [0038] discloses parameters obtained from measurements of fluid flowing through the network.)
Paragraph [0017] also adds modeling of the network that includes sub-networks with nodes, segments, and branches, as well as branched segments, and paragraph [0052] discloses creating a network model that combines single branch models by connecting the branch to a wellsite or a junction.)

identifying adjustments that have been made in one or more of the control point(s) that result in changes to one or more of the flow parameter(s) (Li, paragraph [0043] discloses adjustable flow rates for fluids and gas in pipes of a network, as well as adjusting flow equipment characteristics, and paragraph [0044] includes adjusting a choke to change fluid flow and pressure parameters.)

Li does not appear to expressly disclose:
determining relationships between the status of the control point(s) and the flow parameter(s) by generating one or more local model(s) for a system based on the status of the control point(s) and the flow parameter(s) before and after adjustments; and
using said relationships in an assessment of factors relating to performance of the flow network.

Yusti however discloses:
determining relationships between the status of the control point(s) and the flow parameter(s) by generating one or more local model(s) for a system based on the status of the control point(s) and the flow parameter(s) before and after adjustments (Yusti, paragraph [0071] discloses using a model to adjust phase parameter and production rate in order to match the pressure and wellhead temperature measured from a reservoir, with paragraph [0073] adding model or models used include hydraulic well models and a choke model.)

 (Yusti, paragraph [0132] discloses rate and phase calculation results validated periodically and data on tests to calibrate models, and paragraph [0133] discloses periodic flow tests used to calibrate predictive models to reflect the performance and status of wells in a reservoir, including anomalous well performance according to paragraph [0166].)
Paragraph 13 provides an example of the producing field network.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

	For claim 2: The combination of Li and Yusti discloses claim 2: The method of claim 1, wherein:
identifying a steady state time interval for the control point(s) and the flow parameter(s) requires a time period longer than a predefined minimum during which there has been no change to a control point outside of a certain threshold (Yusti, paragraph [0106] discloses if a change in a parameter has changed more than a threshold or percentage amount with regards to a well, with paragraph [0110] adding the collected data includes measurements of the pressure of a choke valve.)

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti and the additional teaching of a threshold to determine a change to a control point. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

For claim 3: The combination of Li and Yusti discloses claim 3: The method of claim 1, wherein:
identifying a steady state interval requires that an expected average value of the flow parameter(s) should not change considerably with time during a prospective steady state interval (Yusti, paragraph [0101] discloses a steady-state corresponding fluid passing in a well at a steady type of pace.)

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti and the additional teaching of a consistent flow in a well that provides a steady-state. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

For claim 9: The combination of Li and Yusti discloses claim 9: The method of claim 1, Claim 9, wherein:
a time period for a potential steady state interval is not allowed to continue after a point where new changes are made to any of the control point(s) (Yusti, paragraph [0101] discloses a type of steady-state in which no flow is passing through a well after a choke valve position is detected in a position in which there is an absent of flow.)

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti and the additional teaching of a steady-state with regards to a lack or absence of fluid flow. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

For claim 10: The combination of Li and Yusti discloses claim 10: The method of claim 1:
 (Li, paragraphs [0041] - [0042] adds historical and real time that can be used in a network simulator to solve hydrocarbon flow rates through a wellbore and a network of pipelines.)

For claim 11: The combination of Li and Yusti discloses claim 11: The method of claim 1, wherein:
the method is repeated and/or carried out continuously in order to allow on-going assessment of the flow network (Li, paragraph [0118] discloses adjusting a network as indicated by an analysis performed until the solution of a network model converges to a tolerance, for example as shown in FIG. 6.)

For claim 12: The combination of Li and Yusti discloses claim 12: The method of claim 1, wherein step (1) includes gathering data measured directly in relation to the status of the control point(s) and the flow parameter(s) (Li, paragraph [0043] - [0044] discloses a choke in a pipe of a network adjusted to control the fluid and/or gas through a pipe, with component(s) of the choke controls the fluid flow rate as well as downstream pressure, and paragraph [0046] adds sensor of the network obtaining measurements, including flow rate and pressure.)

and optionally gathering data obtained by a use of observers in relation to the measured data referenced above (Li, paragraph [0056] discloses a modeler used to perform calculations of changes in pressure or fluid in equipment, for example chokes, as well as changes in pressure drop in pipes and flow properties.)
 
For claim 13: The combination of Li and Yusti discloses claim 13: The method of claim 1, wherein:
step (3) includes gathering the statistical data in tabular form, and optionally storing the data (Yusti, paragraph [0108] - [0109] discloses data collected to generate rate and phase results from well models selected based on the operating state of the well, and the choke and well models are evaluated with measured data, for example in Table 1 which is directed to phase and rate data with regards to a production choke valve (par. [0074]).

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti and the additional teaching of a table disclosing information with regards to rate and phase results of the well models. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

For claim 16: The combination of Li and Yusti discloses claim 16: The method of claim 1:
comprising using the steady state intervals identified at step (2) in an assessment of factors relating to performance of the flow network (Yusti, paragraph [0097] discloses reservoir well performance, including pressure and productivity index calculated and/or estimated from data collected, for example, well and reservoir parameters for the well, and paragraph [0104] adds steady states determined from rate and phase values over a time period, based on temperature and pressure measurements applied to well models.)

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti and the additional teaching of rate and phase data for determining steady states based on pressure and temperature for well performance. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

For claim 17: The combination of Li and Yusti discloses claim 17: The method of claim 16, wherein:
the statistical data from step (3) is used in order to identify relationships between the status of the control points and the flow parameters and to allow a local model to be formed to represent the relationships (Yusti, paragraph [0099] discloses using the collected measurement data to obtain well models, based on the operating state of the well and the characteristic of the production field of the well, and paragraph [0100] adds determining the operating state includes choke value positions and determining any changes in pressure and temperature measurements over time.)

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti and the additional teaching of well models obtained from measurement data and operating state of the well. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

For claim 18: The combination of Li and Yusti discloses claim 18: The method of claim 1, wherein:
the control points are any means capable of applying a controlled adjustment to the flow network, in particular an adjustment to a flow of fluid within the network, such as one or more of flow control valves, pumps, compressors, gas lift injectors, expansion devices and so on (Li, paragraph [0043] - [0044] discloses a choke in a pipe of a network adjusted to control the fluid and/or gas through a pipe, with component(s) of the choke controls the fluid flow rate as well as downstream pressure, and paragraph [0056] adds fluid properties calculated with regards to oil and gas includes pressure changes in chokes, pumps, compressors, among additional equipment.)

For claim 19: The combination of Li and Yusti discloses claim 19: The method of claim 1, wherein:
the flow parameter(s) measured are any parameter that is affected by adjustment(s) applied at the control point(s), such as one or more of pressure, flow rate (by volume or flow speed), flow level, temperature, a ratio of gas to liquid, proportions of certain components within the flow, density and/or pH (Li, paragraph [0043] discloses adjustable flow rates for fluids and gas in pipes of a network, as well as adjusting flow equipment characteristics, and paragraph [0044] includes adjusting a choke to change fluid flow and pressure parameters.) 

For claim 20: The combination of Li and Yusti discloses claim 20: The method of claim 1, comprising:
(Li, paragraph [0043] discloses adjustable flow rates for fluids and gas in pipes of a network, as well as adjusting flow equipment characteristics, and paragraph [0044] includes adjusting a choke to change fluid flow and pressure parameters.)

Li does not expressly disclose:
determining relationships between the status of the control point(s) and the flow parameter(s) by generating one or more local model(s) for a system based on the status of the control point(s) and the flow parameter(s) before and after adjustments.

Yusti however discloses:
determining relationships between the status of the control point(s) and the flow parameter(s) by generating one or more local model(s) for a system based on the status of the control point(s) and the flow parameter(s) before and after adjustments (Yusti, paragraph [0071] discloses using a model to adjust phase parameter and production rate in order to match the pressure and wellhead temperature measured from a reservoir, with paragraph [0073] adding model or models used include hydraulic well models and a choke model.)

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the real-time and historical data with regards to a flow network teaching of Li with the steady state and interval teaching of Yusti and the additional teaching of choke and hydraulic well models to adjust parameters to match pressure and temperatures. The motivation to do so would have been because Yusti discloses the benefit of providing uniformity and consistency when analyzing flow test data as well as improvement allocation calculations for oil and gas production fields (Yusti, paragraphs [0024] - [0025]).

For claim 21: The combination of Li and Yusti discloses claim 21: The method of claim 1, wherein: 
(Li, paragraphs [0037] - [0038] discloses parameters obtained from measurements of fluid flowing through the network.)
Paragraph [0017] also adds modeling of the network that includes sub-networks with nodes, segments, and branches, as well as branched segments, and paragraph [0052] discloses creating a network model that combines single branch models by connecting the branch to a wellsite or a junction.)

For claim 27: The combination of Li and Yusti discloses claim 27: 
a data processing apparatus for assessment for an oil and gas flow network including multiple branches and multiple control points, wherein the multiple control points are at different braches of the flow network, the apparatus comprising: a data analysis device arranged to carry out the method of claim 1 (Li, paragraph [0017] discloses a network models that includes branches and nodes, and paragraphs [0025] - [0026] discloses a system to perform functions associated with the network model, including a computer system that includes processing cores and memory.)
For claim 28: The combination of Li and Yusti discloses claim 28:
a computer program product comprising instructions for execution on a data processing apparatus arranged to receive data relating control points and flow parameters in a flow network;
	wherein the instruction, when executed, will configure the data processing apparatus to carry out a method as claimed in claim 1  (Li, paragraph [0017] discloses a network models that includes branches and nodes, and paragraphs [0025] - [0026] discloses a system to perform functions associated with the network model, including a computer system that includes processing cores, computer-readable media and memory.)

Allowable Subject Matter
Claims 4 - 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The references of Li et al. (U.S. PG Pub 2014/0207430 A1) discloses a flow network with branches along with historical and real-time data and Yusti et al. (U.S. PG Pub 2010/0023269 A1) adds well models created and steady states.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 4, wherein the expected average value of a flow parameter is deemed not to change considerably with time if the average value for a first part of the prospective steady state interval, as compared to the average value for a second part, does not change by more than 10%, preferably not by more than 5%.

Claim 5, wherein step (2) includes identifying three or more separate time intervals in the data during which the control points and the flow parameter(s) are in a steady state.

Claim 6, a method as claimed in claim 1, wherein identifying a steady state interval requires that the relevant flow parameter(s) originate(s) from (a) weakly stationary process(es), such that moments up to a second order depend only on time difference.

Claim 7, A method as claimed in claim 1, wherein identifying if there is a steady state for a given time interval includes fitting linear and quadratic lines to all data points for the flow parameter during the interval, wherein the linear line has a constant term and a linear term and the quadratic line will have a constant term, a linear term and a quadratic term, and wherein the linear and quadratic terms and/or lines are used to determine if the flow parameter can be deemed steady state.

Claim 8, wherein identifying a steady state includes a requirement that there are no changes to the control points for a minimum time of up to 12 hours prior to a point where a steady state time interval may start.


Claim 14, wherein a compact data table is output from step (3) and the method includes, in step (2), identifying multiple regions of data in which all of the control points and all of the flow parameters are in a steady state and then in step (3) extracting statistics representative of each of the steady state intervals and gathering these statistics into the compact data table.

Dependent claim 15 is allowable under 35 U.S.C. 103 for depending from claim 14, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
February 13, 2021